                                                                  Case 2:16-cv-01055-TLN-KJN Document 33 Filed 06/26/20 Page 1 of 1


                                                            1   Josh H. Escovedo, State Bar No. 284506
                                                                WEINTRAUB TOBIN CHEDIAK COLEMAN GRODIN
                                                            2   Law Corporation
                                                                400 Capitol Mall, 11th Floor
                                                            3   Sacramento, California 95814
                                                                Telephone: 916.558.6000
                                                           4    Facsimile:    916.446.1611
                                                                Email: jescovedo@weintraub.com
                                                            5
                                                                Attorneys for Plaintiff iSmile Dental Products, Inc.
                                                            6

                                                            7                                   UNITED STATES DISTRICT COURT
                                                            8                                   EASTERN DISTRICT OF CALIFORNIA
                                                            9

                                                           10   iSMILE DENTAL PRODUCTS, INC, a                     )   Case No. 2:16-cv-01055-TLN-GGH
weintraub tobin chediak coleman grodin




                                                                California corporation,                            )
                                                           11
                                                                                                                   )
                                                                                  Plaintiff,                       )   ORDER REGARDING STIPULATION OF
                                                           12
                                                                                                                   )   VOLUNTARY DISMISSAL AND REQUEST
                                                                         v.                                        )   FOR RETENTION OF JURISDICTION TO
                                                           13
                                                                                                                   )   ENFORCE THE SETTLEMENT AGREEMENT
                                                           14   SMILE DENTAL SUPPLY, INC., a corporation           )
                                                                of unknown jurisdiction; and DOES 1                )
                                                           15                                                      )
                                                                through 100, inclusive,                            )
                                         law corporation




                                                           16                                                      )
                                                                                  Defendants.                      )
                                                           17                                                      )

                                                           18            The Court, having reviewed and considered the parties’ Stipulation of Voluntary

                                                           19   Dismissal and Request for Retention of Jurisdiction to Enforce the Settlement Agreement,

                                                           20   hereby dismisses this action with prejudice. The Court will maintain jurisdiction over the

                                                           21   parties for the limited purpose of enforcing the settlement agreement giving rise to this

                                                           22   dismissal. See K.C. v. Torlakson, 762 F.3d 963, 967 (9th Cir. 2014); Porter v. Spencer, 2018 U.S.

                                                           23   Dist. Lexis 136600, *2 (E.D. Cal. 2018); Hendrickson v. United States, 791 F.3d 354, 361 (2d Cir.

                                                           24   2015).

                                                           25            IT IS SO ORDERED.

                                                           26

                                                           27   Dated: June 25, 2020                                       Troy L. Nunley
                                                                                                                           United States District Judge
                                                           28

                                                                                                                                Order re Stipulation of Voluntary Dismissal
                                                                                                               1                        Case No. 2:16-cv-01055-TLN-GGH
